DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “queue detection unit” “generation unit” “change detection unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2010/130383) (see machine language translation).
Consider claim 1, Takahashi discloses an information processing apparatus comprising: a queue detection unit which detects a queue of objects from video data (see [0061]; “Next, the matrix recognition means 52 of the control unit 5 generates the 
At the time t7 when the stationary time Ts elapses from the time t6, the moving objects # A, # B and # D are associated with the object region 72-7, and the moving object #D is determined to be in the stationary state.”), wherein the generation unit generates the element information for the queue in which a change is detected to update the element information to be used by the change detection unit (see [0079]; “The matrix recognition means 52 obtains the circumscribing rectangle Rec (P3, P4) with the object region 72-7 as the matrix region, updates the head position Q, assigns the entry order No. 3 to the moving object #D, and assigns the entry order No. 3 to the matrix information 41.”).

Nevertheless, Takahashi discloses matrix containing plurality of moving objects.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to interpret the matrix as people lining up in a queue in order to receive a service and yield predictable results of queue change monitoring.
Consider claim 2 as applied to respective claim, Takahashi as modified discloses a waiting time computation unit which computes a staying time at an end of the queue for the object being positioned at the end, and computes a time obtained by multiplying the computed time by a length of the queue as a waiting time of the queue (see [0046]; compare positions; furthermore, it is well-known in the art to calculate wat times (see e.g. JP 11-175694)).
Consider claim 3 as applied to respective claim, Takahashi as modified discloses wherein the waiting time computation unit computes, as a staying time of the object at the end of the queue, a time between when the object leaves the end of the queue and when another object subsequently leaves the end of the queue (see [0046]; compare positions; furthermore, it is well-known in the art to calculate wat times (see e.g. JP 11-175694)).
Consider claim 4 as applied to respective claim, Takahashi as modified discloses the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein the change detection unit detects that a first object leaves a head of the queue in a case where the first object is not detected from the object area of the first object and it is detected that a second object enters the 
Consider claim 5 as applied to respective claim, Takahashi as modified discloses wherein the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein the change detection unit detects that a first object leaves a tail of the queue in a case where the first object is not detected from the object area of the first object and it is detected that a second object is stationary, the first object having been positioned at the tail of the queue, the second object having been positioned right before the first object (see [0077]; #C not determined to be a matrix object).
Consider claim 6 as applied to respective claim, Takahashi as modified discloses wherein the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein the change detection unit detects that a first object leaves the queue in a case where the first object is not detected from the object area of the first object, it is detected that a second object enters into the object area of the first object, and it is detected that a third object is stationary, the first object having not been at ends of the queue, the second object having been at right behind the first object, the third object having been right before the first object (see [0012]; head position).
Consider claim 7 as applied to respective claim, Takahashi as modified discloses the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein the change detection unit detects that a first object joins the queue in a case where it is detected that a distance between the 

Examiner Note: See independent claim 1 for a more detailed rejection reasoning.

Consider claim 8, Takahashi discloses a control method executed by a computer, comprising: detecting a queue of objects from video data (see [0061]); generating element information that associate an object area with an attribute of the object using a video frame in which the queue is detected, the object area being an area in the video frame occupied by the object included in the queue (see [0076]); and detecting a change in the queue based on the element information and a detection result of the objects with respect to a video frame generated after the video frame for which the element information is generated (see [0079]), wherein the element information is generated for the queue in which a change is detected to update the element information (see [0079]; “The matrix recognition means 52 obtains the circumscribing rectangle Rec (P3, P4) with the object region 72-7 as the matrix region, updates the head position Q, assigns the entry order No. 3 to the moving object #D, and assigns the entry order No. 3 to the matrix information 41.”).
However, Takahashi does not explicitly disclose queue.
Nevertheless, Takahashi discloses matrix containing plurality of moving objects.

Consider claim 9 as applied to respective claim, Takahashi as modified discloses a waiting time computation step of computing a staying time at an end of the queue for the object being positioned at the end, and computing a time obtained by multiplying the computed time by a length of the queue as a waiting time of the queue (see [0046]; compare positions; furthermore, it is well-known in the art to calculate wat times (see e.g. JP 11-175694)).
Consider claim 10 as applied to respective claim, Takahashi as modified discloses wherein in the waiting time computation step, as a staying time of the object at the end of the queue, computing a time between when the object leaves the end of the queue and when another object subsequently leaves the end of the queue (see [0046]; compare positions; furthermore, it is well-known in the art to calculate wat times (see e.g. JP 11-175694)).
Consider claim 11 as applied to respective claim, Takahashi as modified discloses wherein the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein, in the change detection step, the control method further comprising detecting that a first object leaves a head of the queue in a case where the first object is not detected from the object area of the first object and it is detected that a second object enters the object area of the first object, 
Consider claim 12 as applied to respective claim, Takahashi as modified discloses the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein, in the change detection step, the control method comprising detecting that a first object leaves a tail of the queue in a case where the first object is not detected from the object area of the first object and it is detected that a second object is stationary, the first object having been positioned at the tail of the queue, the second object having been positioned right before the first object (see [0077]; #C not determined to be a matrix object).
Consider claim 13 as applied to respective claim, Takahashi as modified discloses wherein the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein, in the change detection step, the control method comprising detecting that a first object leaves the queue in a case where the first object is not detected from the object area of the first object, it is detected that a second object enters into the object area of the first object, and it is detected that a third object is stationary, the first object having not been at ends of the queue, the second object having been at right behind the first object, the third object having been right before the first object (see [0012]; head position).
Consider claim 14 as applied to respective claim, Takahashi as modified discloses the attribute of the object indicated by the element information includes a position of the object in the queue, and wherein in the change detection step, the control method further comprising detecting that a first object joins the queue in a case where it is detected that a distance between the first object and a second object is less than or 
Consider claim 15 as applied to respective claim, Takahashi as modified discloses a non-transitory computer readable storage medium storing a program causing a computer to execute each step operation of the control method according to claim 8.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 27, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662